EXHIBIT 10.17




 
 
 
 
 
 
  
 
  
 
 
  
LOAN AGREEMENT
  
 
 
 
 
 
  
Between
  
 
 
 
 
GUARANTY BANCSHARES, INC.
100 W. Arkansas
Mount Pleasant, Texas 75456
  
and
  
FROST BANK
P.O. Box 1600
San Antonio, Texas 78296
 
 
 
 
  
As of March 31, 20l7
  
 

THIS LOAN AGREEMENT (the “Agreement”) will serve to set forth the terms of the
financing transaction by and between GUARANTY BANCSHARES, INC., a Texas
corporation (“Borrower”), and FROST BANK, a Texas state bank (“Lender”):
WHEREAS, Borrower is desirous of obtaining a loan from Lender in the aggregate
principal amount of TWENTY FIVE MILLION AND NO/100 DOLLARS ($25,000,000.00)
which shall be for general corporate purposes, including acquisition financing
and capital augmentation; and
WHEREAS, Lender is desirous of making such loan to Borrower in the principal
amount of TWENTY FIVE MILLION AND NO/100 DOLLARS ($25,000,000.00) for the
purposes set forth above, but on the terms, conditions and covenants hereafter
contained.
NOW, THEREFORE, subject to all terms, conditions and covenants hereinafter set
forth and in consideration of the premises and the mutual covenants contained
herein, the parties hereto agree as follows:
ARTICLE I
Definitions
1.01 Definitions. The terms defined in this Article I (except as otherwise
expressly provided in this Agreement) for all purposes shall have the following
meanings:
“Advance” shall mean the amounts requested by Borrower from time to time as set
forth in Section 2.01 of this Agreement.
“Bank” shall mean Guaranty Bank & Trust, N.A.
 
“Business Day” shall mean a day on which Lender is open for transaction of its
general banking business.
“Cash Flow Coverage” shall mean the ratio of (i) the Borrower’s consolidated Net
Income after dividends plus Borrower’s unconsolidated interest expense for the
preceding four fiscal quarters, to (ii) the scheduled principal and interest
payments on the Borrower’s unconsolidated debt (including Trust Preferred) for
the preceding four fiscal quarters, all as determined in accordance with GAAP.
“Closing Date” shall mean the date this Agreement is executed by all parties
hereto which shall be the day and year first written above unless otherwise
indicated. The closing shall take place at such place as the parties shall
mutually agree.
“Collateral” shall have the meaning ascribed to it in Section 2.03.
“Equity Capital” shall mean the sum of (i) preferred stock, (ii) common stock
(iii) capital surplus, (iv) retained earnings, (v) accumulated other
comprehensive income, all as determined by regulatory accounting principles
consistently applied.
“Event of Default” means any event specified in Section 6.01 of this Agreement,
provided that any requirement in connection with such event for the giving of
notice or lapse of time or any other condition has been satisfied.





--------------------------------------------------------------------------------

EXHIBIT 10.17


“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in Opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in question. Accounting
principles are applied on a “consistent basis” when the accounting principles
observed in a current period are comparable in all material respects to those
accounting principles applied in a preceding period.
“Highest Lawful Rate” shall mean the maximum rate of nonusurious interest
allowed from time to time by Law. In no event shall Chapter 346 of the Texas
Finance Code (which regulates certain revolving loan accounts and revolving
tri-party accounts) apply to this Loan. To the extent that Chapter 303 of the
Texas Finance Code is applicable to this Loan, the “weekly ceiling” specified in
such article is the applicable ceiling; provided that, if any applicable law
permits greater interest, the law permitting the greatest interest shall apply.
“Laws” shall mean all statutes, laws, ordinances, regulations, orders, writs,
injunctions, or decrees of the United States, any state or commonwealth, any
municipality, or any Tribunal.
“Loan” shall mean the extension of credit to Borrower pursuant to Section 2.01
of this Agreement.
 
“Loan Documents” shall mean this Agreement, the Note, the Security Instruments,
and all instruments or documents executed and delivered pursuant to or in
connection with this Agreement and any future amendments hereto or thereto, and
all renewals and extensions thereof.
“Net Income” shall mean that amount of income remaining after deducting expenses
(including provision for loan and lease losses) and payments of all taxes
incurred as reflected on the Bank’s financial reports, all as calculated in
accordance with GAAP.
“Non-Performing Assets” means loans on nonaccrual, loans on which the interest
rate has been reduced, other than to reflect the then prevailing market interest
rates or reduced pursuant to their express terms, loans which have been past due
for ninety (90) days or more (specifically excluding all performing bankruptcy
mortgages) and one hundred percent (100%) of Other Real Estate.
“Non-Performing Assets Ratio” shall mean the ratio of Non-Performing Assets to
Equity Capital plus reserves for loan losses.
“Note” shall mean the promissory note evidencing the Loan executed pursuant to
Section 2.02 of this Agreement and any promissory note issued in substitution
therefore or in renewal or extension or rearrangement thereof.
“Obligations” shall mean the outstanding principal amounts of the Note and
interest accrued thereon, and any and all other indebtedness, liabilities and
obligations whatsoever of Borrower to Lender under the Note and/or the Security
Instruments and all renewals, modifications and extensions thereof, plus
interest accruing on any foregoing and all attorney fees and costs incurred in
the enforcement of any foregoing.
“Other Real Estate” shall mean the real property owned by Bank as a result of
foreclosure, deeds in lieu of foreclosure, or judicial process, or received as
partial payment of a note, specifically excluding real estate occupied by Bank
in the conduct of its ordinary course of business.
“Person” shall mean any individual, firm, corporation, association, partnership,
joint venture, trust or other entity.
“Security Instruments” shall mean any documents securing the Obligations. On the
Closing Date the Loan is unsecured.
“Subordinated Debentures” shall mean (a) those certain ten (10) unsecured
redeemable non-convertible debentures in the face amount of $500,000 each, in
the aggregate amount of $5,000,000; two debentures with a 24 month term (October
1, 2012) at 3%, two debentures with 30 month term (April 1, 2013) at 3.5%, two
debentures with a 36 month term (October 1, 2013) at 4%, two debentures with a
42 month term (April 1, 2014) at 4.5% and two debentures with a 48 month term
(October 1, 2014) at 5%; each issued by the Borrower pursuant to Confidential
Private Offering Letter and Subscription Agreement dated on or about October 1,
2010; and (b) those certain eight (8) unsecured redeemable non-convertible
debentures in the face amount of $500,000 each, in the aggregate amount of
$4,000,000; two debentures with a 24 month term (April 1, 2015) at 2%, two
debentures with 30 month term (October 1, 2015) at 2.5%, two debentures with a
36 month term (April 1, 2016) at 3%, and two debentures with a 42 month term
(October 1, 2016) at 3.5%; each issued by the Borrower pursuant to Confidential
Private Offering Letter and Subscription Agreement dated on or about April 1,
2013.





--------------------------------------------------------------------------------

EXHIBIT 10.17


“Subsidiary” means any corporation or bank of which more than fifty (50%) of the
issued and outstanding securities having ordinary voting power for the election
of a majority of directors is owned or controlled, directly or indirectly, by
Borrower; by Borrower with one or more Subsidiaries; or by just one or more
Subsidiaries.
“Tangible Net Worth” means, at any particular time, all amounts which, in
conformity with GAAP, would be included as stockholders’ equity on a balance
sheet; provided, however, there is excluded therefrom; (i) any amount at which
shares of capital stock of Borrower (treasury shares) appears as an asset on the
balance sheet, (ii) goodwill, including any amounts, however designated, that
represent the excess of the purchase price paid for assets or stock over the
value assigned thereto, (iii) patents, trademarks, trade names, and copyrights,
and (iv) all other assets which are properly classified as intangible assets.
“Taxes” shall mean all taxes, assessments, fees, or other charges from time to
time or at any time imposed by any Laws or by any Tribunal.
“Total Risk Based Capital Ratio” shall mean the ratio of the Bank’s Total Risk
Based Capital to its Risk Based Assets (as reported in its call report under
schedule RC-R, line item 33, section RCON7205).
“Tribunal” shall mean any state, commonwealth, federal, foreign, territorial,
regulatory, or other court or governmental department, commission, board,
bureau, agency or instrumentality.
1.02 Other Definitional Provisions. All definitions contained in this Agreement
are equally applicable to the singular and plural forms of the terms defined.
The words “hereof,” “herein,” and “hereunder” and words of similar import
referring to this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement. Unless otherwise specified, all Article
and Section references pertain to this Agreement. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP.
 


ARTICLE II
Loan, Security and Conditions Precedent
2.01 The Loan. Subject to the terms and conditions of this Agreement, Lender
agrees to make a revolving line of credit available to Borrower in the principal
amount of TWENTY FIVE MILLION AND NO/100 DOLLARS ($25,000,000.00) which shall be
for general corporate purposes, including acquisition financing and capital
augmentation. The Loan is a revolving line of credit, and Borrower shall have
the right to borrow, repay, and re-borrow against the Note, provided, however
that in no event shall the total amount outstanding against the Note exceed the
stated principal amount of $25,000,000.00.
2.02 The Note. The obligation of Borrower to pay the Loan shall be evidenced by
a promissory note (the “Note”) executed by Borrower and payable to the order of
Lender, in the principal amount of $25,000,000.00 bearing interest at the
variable rate set forth in the Note. The Borrower shall pay principal and
interest in accordance with the terms of the Note, with the maturity date being
as set forth in the Note.
2.03 Security for the Loan. Any and all property which may hereafter be
delivered to secure the Obligations shall be referred to herein as “Collateral”.
As of the Closing Date the Loan is unsecured and there is no Collateral.
2.04 Conditions Precedent to Closing. The obligation of Lender to make the Loan
shall be subject to the conditions precedent that Lender shall have received on
or before the day of the making of the Loan, the following documents, in form
and substance satisfactory to Lender:
(a) Note. The Note executed by Borrower.
(b) Resolutions. Corporate resolutions of the Board of Directors of Borrower
certified by the Secretary of such corporation, which resolutions authorize the
execution, delivery and performance by the corporation of this Agreement and the
other Loan Documents. Included in said resolutions or by separate document, the
Lender shall receive a certificate of incumbency certified by the Secretary of
corporation certifying the names of each officer authorized to execute this
Agreement and the other Loan Documents, together with specimen signatures of
such officers.
(c) Articles of Incorporation. Copies of the Articles of Incorporation of
Borrower and the Articles of Association of Bank certified to be true and
correct by the Secretary of Borrower and cashier of Bank, respectively.
(d) Bylaws. The Bylaws of Borrower and Bank certified to be true and correct by
the Secretary of Borrower and cashier of Bank, respectively.





--------------------------------------------------------------------------------

EXHIBIT 10.17


(e) Government Certificates. Certificates of Good Standing and Existence issued
by the appropriate government entities for the Borrower and the Bank; and a copy
of the Letter of Approval from the Board of Governors of the Federal Reserve
Bank approving Borrower’s application as a bank holding company (or such other
documentation acceptable to Lender to evidence the Borrower’s status as a bank
holding company).
 
(f) Financial Statements. Borrower and its Subsidiaries shall have each
delivered to Lender such financial statements as shall have been requested by
Lender, in form and substance satisfactory to Lender in its sole discretion.
(g) Fees. Borrower shall pay a $25,000.00 loan origination fee to Lender plus
all fees incurred by Lender in connection with the Loan, including without
limitation, the Lender’s attorney’s fees.
(h) Additional Papers. Borrower shall have delivered to Lender such other
documents, records, instruments, papers, opinions, and reports, as shall have
been requested by Lender, to evidence the status or organization or authority of
Borrower or to evidence or secure payment of the Obligations, all in form
satisfactory to Lender and its counsel.
ARTICLE III
Representations and Warranties
To induce Lender to enter into this Agreement and upon which Lender has relied
in entering into this Agreement and consummating the transactions herein
described, Borrower represents and warrants to Lender that:
3.01 Organization of Borrower. Borrower is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Texas; Borrower is
duly authorized, qualified under all applicable Laws to conduct its businesses;
and Borrower has full power, capacity, authority and legal right to conduct the
businesses in which it does now, and propose to, engage; and Borrower has full
power, capacity, authority and legal right to execute and deliver and to perform
and observe the provisions of this Agreement, and the other Loan Documents, to
which it is a party, all of which have been duly authorized and approved by all
necessary corporate action. The Bank is a state bank; the Bank is duly
authorized and qualified under all applicable Laws to conduct its businesses;
and the Bank has full power, capacity, authority and legal right to conduct the
businesses in which it does now, and proposes to, engage; and the Bank has full
power, capacity, authority and legal right to execute and deliver and to perform
and observe the provisions of this Agreement and the other Loan Documents to
which it is a party, all of which have been duly authorized and approved by all
necessary corporate action.
3.02 Litigation. No action, suit or proceeding against or affecting Borrower or
any Subsidiary is known to be pending, or to the knowledge of Borrower
threatened, in any court or before any governmental agency or department, which,
if adversely determined, could result in a final judgment or liability of a
material amount not fully covered by insurance, or which may result in any
material adverse change in the business, or in the condition, financial or
otherwise, of Borrower. There are no outstanding judgments against Borrower or
any Subsidiary.
 
3.03 Compliance With Other Instruments. To the knowledge of Borrower, (i) there
is no default in the performance of any material obligation, covenant, or
condition contained in any agreement to which Borrower is a party which has not
been waived, (ii) neither Borrower nor any Subsidiary is in material default
with respect to any Law of any Tribunal, and (iii) the execution, delivery and
performance of the terms of this Agreement, the Note and the other Loan
Documents by Borrower will not violate the provisions of any Law applicable to
Borrower. Borrower’s By-laws or Articles of Incorporation, or any order or
regulation of any governmental authority to which the Borrower is subject will
not conflict with or result in a material breach of any of the terms of any
agreement or instrument to which Borrower is a party or by which Borrower is
bound, or constitute a default thereunder, or result in the creation of a lien,
charge, or encumbrance of any nature upon any of Borrower’s properties or
assets.
3.04 No Default. No Event of Default specified in Article VI has occurred and is
continuing.
3.05 Corporate Authorization. Borrower’s Board of Directors has duly authorized
the execution and delivery of this Agreement and the other Loan Documents to
which it is a party and the performance of their respective terms and no consent
of the stockholders of Borrower or any other Person is a prerequisite thereto or
if a prerequisite thereto, the same has been duly obtained. This Agreement and
all other Loan Documents are valid, binding, and enforceable obligations of
Borrower in accordance with their respective terms.
3.06 Disclosure. Neither this Agreement nor any other document, certificate,
Loan Document or statement furnished to Lender by or on behalf of Borrower in
connection herewith is known to contain any untrue statement of a material fact
or, to





--------------------------------------------------------------------------------

EXHIBIT 10.17


the knowledge of Borrower, omits to state a material fact necessary in order to
make the statements contained herein and therein not misleading.
3.07 Federal Reserve Board Regulations. Borrower is not engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
G, T, U, or X of the Board of Governors of the Federal Reserve System) and no
part of the proceeds of the Loan will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock except as otherwise disclosed in writing to Lender. Neither
Borrower nor any agent acting on its behalf has taken or will take any action
which might cause Borrower’s execution of this Agreement to violate any
regulation of the Board of Governors of the Federal Reserve System or to violate
the Securities Act of 1933 or the Securities Exchange Act of 1934, as amended.
3.08 Stock and Stock Agreements. Neither Borrower nor any Subsidiary has any
class of stock authorized other than common stock. Further, Borrower has
furnished to Lender copies of all buy-sell agreements, stock redemption
agreements, voting trust agreements and all other agreements and contracts
involving the stock of Borrower and/or each of its Subsidiaries to which
Borrower or any Subsidiary is a party and there are not now any agreements or
terms of any agreements to which Borrower or any Subsidiary is a party which
alter, impair, affect or abrogate the rights of Lender or the Obligations of
Borrower under this Agreement or any other Loan Document.
 
3.09 Financial Statements. The consolidated financial statements of Borrower,
dated as of December 31, 2015, and furnished to Lender, were prepared in
accordance with regulatory accounting principles or GAAP, as indicated upon such
statements, and such statements fairly present, as appropriate, the consolidated
financial conditions and the results of operations of Borrower as of, and for
the portion of the fiscal year ending on, the date or dates thereof. There were
no material adverse events or liabilities, direct or indirect, fixed or
contingent, of Borrower as of the date or dates of such financial statements and
known to Borrower, which are not reflected therein or in the Note thereto.
Except for transactions directly related to, or specifically contemplated by,
the Loan Documents and transactions heretofore disclosed in writing to Lender,
there have been no material adverse changes in the respective financial
conditions of Borrower and/or its Subsidiaries from those shown in such
financial statements between such date or dates and the date hereof.
3.10 Taxes. All federal, state, foreign, and other Tax returns of Borrower and
each Subsidiary required to be filed have been filed, and all federal, state,
foreign, and Taxes are shown thereon as owing have been paid. Borrower does not
know of any pending audit or investigation of Borrower and/or any Subsidiary
with any taxing authority.
3.11 Title to Assets. Borrower owns all of its assets, including the stock of
each Subsidiary, free of any lien or claim or any right or option on the part of
any third person to purchase or otherwise acquire such assets or any part
thereof. Borrower shall not grant any lien or claim on its assets to a third
party without the prior written consent of Lender.
3.12 Use of Loan Proceeds. All loan proceeds or funds furnished by Lender to
Borrower pursuant to this Agreement shall be used for general corporate
purposes.
ARTICLE IV
Affirmative Covenants
While any part of the Obligations remains unpaid and unless otherwise waived in
writing by Lender:
4.01 Accounts, Reports and Other Information. Borrower shall maintain, and cause
each Subsidiary to maintain, a standard system of accounting in accordance with
regulatory accounting principles or GAAP, as applicable, and Borrower shall
furnish to Lender the following:
(a) Quarterly Information. As soon as available, but no more than forty-five
(45) days after the end of each of the first three quarters of Borrower’s fiscal
year, (i) a copy of the Federal Reserve Board Form Y-9LP and Form Y-9C for
Borrower; (ii) an officer’s certificate setting forth the information required
to establish whether Borrower and its Subsidiaries were in compliance with the
financial covenants and ratios set forth in Articles IV and V hereof during the
period covered and that signer or signers have reviewed the relevant terms in
this Agreement and have made, or caused to be made under their supervision, a
review of the transactions of Bank from the beginning of the accounting period
covered by the financial statements being delivered therewith to the date of the
officer’s certificate and that such review has not disclosed any Event of
Default, or material violation or breach in the due observance of any covenant,
agreement or provision of this Agreement; (iii) such other information as Lender
shall reasonably request.





--------------------------------------------------------------------------------

EXHIBIT 10.17


(b) Annual Information. As soon as available, but no more than one hundred
twenty (120) days after the end of each fiscal year of Borrower; (i) an
unqualified opinion by an independent certified public accountant selected by
Borrower, which opinion shall state that said consolidated financial statements
have been prepared in accordance with GAAP and that such accountant’s audit of
such financial statements has been made in accordance with generally accepted
auditing standards and that said financial statements present fairly the
consolidated financial condition of Borrower, and Bank and the results of their
operations; (ii) a copy of the Federal Reserve Board Form Y-6 Annual Report of
Borrower, as filed with the Board of Governors of the Federal Reserve System;
and (iii) such other information as Lender may reasonably request.
(c) Other Reports and Information. As soon as available, copies of all other
financial and other statements, reports, correspondence, notices and information
of Borrower, each Subsidiary as may be requested, in form and substance
reasonably satisfactory to Lender. The Borrower shall add Lender to its
shareholder mailing list which will allow it to receive copies of correspondence
with its shareholders.
4.02 Existence. Borrower and its Subsidiaries shall maintain their respective
existence as a corporation and all of its privileges, franchises, agreements,
qualifications and rights that are necessary or desirable in the ordinary course
of business; and Borrower shall cause each of its Subsidiaries to maintain and
preserve their respective good standing with all Tribunals.
4.03 Observance of Terms. Borrower shall (i) pay the principal and interest on
the Note in accordance with its terms; and (ii) observe, perform, and comply
with every covenant, term and condition herein expressed or implied on the part
of Borrower to be observed, performed or complied with.
4.04 Compliance With Applicable Laws. Borrower and each Subsidiary shall in all
material respects comply with the requirements of all applicable Laws of any
Tribunal.
4.05 Inspection. Upon prior reasonable notice and at the convenience of the
Borrower, the Borrower and each Subsidiary shall permit an officer in the
Correspondent Banking Department of Lender to visit, review and/or inspect any
of its properties and assets at any reasonable time and to examine all books of
account, records, reports, examinations and other papers (subject to applicable
confidentiality requirements), to make copies therefrom at the expense of
Borrower, and to discuss the affairs, finances and accounts of Borrower and each
Subsidiary with their respective employees and officers at all such reasonable
times and as often as may be reasonably requested.
4.06 Change. Borrower shall promptly notify Lender of (i) all litigation
affecting Borrower or any Subsidiary which is not (in the reasonable judgment of
Borrower) adequately covered by insurance and which could have a material
adverse effect on the financial condition or operations of the Borrower;
(ii) any other matter which could have a material adverse effect on the
financial condition or operations of Borrower or any Subsidiary.
4.07 Payment of Taxes. Borrower and its Subsidiaries shall pay all lawful Taxes
imposed upon them or upon their income or profits or upon any of their property
before the same shall be delinquent; provided, however, that neither Borrower
nor any Subsidiary shall be required to pay and discharge any such Taxes (i) so
long as the validity thereof shall be contested in good faith by appropriate
proceedings diligently pursued and such liable party shall set aside on its
books adequate reserves with respect thereto and shall pay any such Taxes before
any of its property shall be sold to satisfy any lien which has attached as a
security therefore; and (ii) if Lender has been notified of such proceedings.
4.08 Insurance. Borrower and each Subsidiary shall keep all property of a
character usually insured by Persons engaged in the same or similar businesses,
adequately insured by financially sound and reputable insurers, and shall
furnish Lender evidence of such insurance immediately upon request in form
satisfactory to Lender.
4.09 Compliance With ERISA. Borrower and each Subsidiary shall comply, if
applicable, in all material respects, with the provisions of the Employee
Retirement Income Security Act of 1974, as amended, and furnish to Lender, upon
Lender’s request, such information concerning any plan of Borrower or Bank
subject to said Act as may be reasonably requested. Borrower and each Subsidiary
shall notify Lender immediately of any fact or action arising in connection with
any plan which might constitute grounds for the termination thereof by the
Pension Benefit Guaranty Corporation or for the appointment by the appropriate
United States district court of a trustee or administrator for such plan.
4.10 Financial Condition. Subject to the provisions of Article V, Borrower shall
cause each of its Subsidiaries to maintain the ratios of loans to deposits, loan
loss reserves and liquidity at percentages acceptable to all Tribunals having
jurisdiction over such Subsidiaries.





--------------------------------------------------------------------------------

EXHIBIT 10.17


4.11 Maintenance of Priority of Liens. If in the future Collateral exists for
the Loan, the Borrower and each Subsidiary shall each perform such acts and
shall duly authorize, execute, acknowledge, deliver, file, and record such
additional assignments, security agreements, and other agreements, documents,
instruments, and certificates as Lender may deem reasonably necessary or
appropriate in order to perfect and maintain any and all security interests
created in favor of Lender in the Security Instruments.
 
4.12 FDIC Insurance. Borrower shall cause each Subsidiary bank to maintain
federal deposit insurance and to be a member of the Federal Deposit Insurance
Corporation.
4.13 Notices. Borrower shall promptly notify, and shall cause each Subsidiary to
promptly notify, Lender of (i) the occurrence of an Event of Default, or of any
event that with notice or lapse of time or both would be an Event of Default,
(ii) the commencement of any action, suit, or proceeding against Borrower or any
Subsidiary that might in the reasonable judgment of Borrower have a material
adverse effect on the business, financial condition, or operations of Borrower
or any Subsidiary, and (iii) any other matter that might in the reasonable
judgment of Borrower have a material adverse effect on the business, financial
condition, or operations of Borrower or any Subsidiary.
ARTICLE V
Negative Covenants
While any part of the Obligations remains unpaid and unless waived in writing by
Lender:
5.01 Non-Performing Assets Ratio. The Borrower shall not permit the
Non-Performing Assets Ratio of Bank to be greater than fifteen percent (15%), to
be calculated at the end of each fiscal quarter.
5.02 Tangible Net Worth. The Borrower shall not permit its Tangible Net Worth,
as calculated at the end of each fiscal quarter, to be less than Eighty Five
Million and no/100 Dollars ($85,000,000.00).
5.03 Cash Flow Coverage. The Borrower shall maintain at all times a Cash Flow
Coverage of not less than one hundred twenty five percent (125%), calculated at
the end of each fiscal quarter (using a rolling four quarters of Net Income).
5.04 Total Risk Based Capital Ratio. The Borrower shall maintain at all times a
Total Risk Based Capital Ratio of not less than ten percent (10%), to be
calculated at the end of each fiscal quarter.
5.05 Dividends. Prior to the occurrence of an Event of Default, Borrower may
declare and pay a dividends if Bank has a “well capitalized” rating from its
regulatory Tribunal, provided however, upon the occurrence of and during the
continuation of an Event of Default or if Bank loses its “well capitalized”
ratings the Borrower shall not declare or pay any dividends, make any payment on
account of any class of the capital stock of Borrower now or hereafter
outstanding, or make any distribution of cash or properly to holders of any
shares of such stock.
5.06 Business. Borrower and each Subsidiary shall not engage, directly or
indirectly, in any business other than the businesses permitted by statute and
the regulations of the appropriate governmental and regulatory agencies or
Tribunals.
 
5.07 Disposition of Assets. The Borrower shall not pledge the stock of any
Subsidiary to any other party without the prior written consent of the Lender.
Neither Borrower nor any Subsidiary shall sell, lease, or otherwise dispose of
any material part of their assets or investments, except in the ordinary course
of business.
5.08 Limitation on Debt. Borrower shall not, nor allow any Subsidiary to,
create, incur, assume, become liable in any manner in respect of, or suffer to
exist, any debt for borrowed money except:
(a) debt, excluding debt created under this Agreement, not in excess of $500,000
(which amount shall not include any debt acquired by acquisition of another
entity), calculated at the end of each quarter;
(b) debt created under this Agreement;
(c) debt secured by a purchase money security interest; or
(d) federal fund purchases, federal reserve borrowings and advances from the
Federal Home Loan Bank, calculated at the end of each fiscal quarter in an
amount not to exceed fifteen percent (15%) of the Bank’s total assets,
calculated at the end of each quarter; and
(e) the Subordinated Debentures.





--------------------------------------------------------------------------------

EXHIBIT 10.17


5.09 Prepayment of Debt. Borrower shall not, and Borrower shall not permit its
Subsidiaries to prepay any of their respective material debt, other than the
debt created under this Agreement, or incurred in the ordinary course of
business (including without limitation federal funds purchases and advances,
certificates of deposit, other deposit liabilities) before the same becomes due
without the prior written approval of Lender; notwithstanding the foregoing,
Borrower may prepay a portion or all of its Trust Preferred Securities (Debt)
beginning March 23, 2010 with prior notice and consent from Lender.
5.10 Acquisitions, Mergers, and Dissolutions. Borrower shall not, and Borrower
shall not permit any Subsidiary to, directly or indirectly, acquire all or any
substantial portion of the property, assets, or stock of, or interest in, any
Person, or merge or consolidate with any Person, or dissolve or liquidate except
in the ordinary course of business without notifying Lender within thirty
(30) days before the closing.
5.11 Issuance of Stock. Without the prior written consent of Lender, which
consent shall not be unreasonably withheld, no Subsidiary shall authorize or
issue shares of stock of any class, common or preferred, or any warrant, right
or option pertaining to its capital stock or issue any security convertible into
capital stock, except for any issued to Borrower by any Subsidiary.
 
5.12 Negative Pledge. Neither Borrower nor any subsidiary Bank will (i) sell,
assign (by operation of law or otherwise) or transfer any of its assets, except
in the ordinary course of business, (ii) grant a lien or security interest in or
execute, authorize, file or record any financing statement or other security
instrument with respect to its assets to any party other than Lender,
(iii) deliver actual or constructive possession of any certificate, instrument
or document evidencing and/or representing any of the Collateral to any party
other than Lender, or (iv) enter into an agreement with any party other than
Lender prohibiting the creation or allowance of any lien, pledge, security
interest, or other encumbrance on the stock of Bank.
ARTICLE VI
Default
6.01 Events of Default. Each of the following shall be deemed an “Event of
Default”:
(a) Failure by Borrower to pay or perform any part or component of the
Obligations, when due or declared due; or,
(b) Any representation or warranty made or deemed made by Borrower or any other
Person in any Loan Documents, or in any certificate or financial or other
statement furnished at any time to Lender by or on behalf of Borrower shall be
false, misleading or erroneous in any material respect as of the date made,
deemed made or furnished and failure by Borrower to cure same within ten
(10) Business Days after the date of written notice thereof is given by Lender
to Borrower; or,
(c) Failure to observe, perform or comply with any of the covenants, terms, or
agreements contained in this Agreement or any other Loan Document and failure by
Borrower to cure same within ten (10) Business Days after the date of written
notice thereof is given by Lender to Borrower; or,
(d) Failure by Borrower or any Subsidiary to pay any of its material
indebtedness as the same becomes due or within any applicable grace period
(other than indebtedness being actively contested in good faith and for which
adequate reserves have been established in accordance with generally accepted
accounting principles); or,
(e) Borrower or any Subsidiary shall file a petition for bankruptcy, liquidation
or any answer seeking reorganization, rearrangement, readjustment of its debts
or for any other relief under any applicable bankruptcy, insolvency, or similar
act or law, now or hereafter existing, or any action consenting to, approving
of, or acquiescing in, any such petition or proceeding; or the appointment by
consent or acquiescence of, a receiver, trustee, liquidator, or custodian for
all or a substantial part of its property, or the making of an assignment for
the benefit of creditors; or the inability to pay its debts as they mature; or
take any corporate action to authorize any of the foregoing; or,
 
(f) Filing of an involuntary petition against Borrower or any Subsidiary seeking
reorganization, rearrangement, readjustment or liquidation of its debts or for
any other relief under any applicable bankruptcy, insolvency or other similar
act or law, now or hereafter existing, or. the involuntary appointment of a
receiver, trustee, liquidator or custodian of all or a substantial part of its
property, and such involuntary proceeding or appointment remains unvacated,
undismissed or unstayed for a period of ninety (90) days; or the issuance of a
writ of attachment, execution, sequestration or similar process against any part
of its property and same remains unbonded, undischarged, or undismissed for a
period of thirty (30) days; or,
(g) Final judgment for the payment of money shall be rendered against Borrower
or any Subsidiary and the same shall remain undischarged for a period of thirty
(30) days during which execution shall not be effectively stayed; or,





--------------------------------------------------------------------------------

EXHIBIT 10.17


(h) An event occurs which has a material adverse affect on the financial
conditions or operation of Borrower or any Subsidiary; or,
(i) A change in control of any Subsidiary (as such or similar term is used in
the Financial Institutions Regulatory and Interest Rate Control Act) shall
occur, or action to change such control shall be commenced, without the prior
written consent of Lender (which consent may be given or withheld in Lender’s
sole discretion); or,
(j) This Agreement or any other Loan Document shall be declared null and void or
the validity or enforceability thereof shall be contested or challenged by
Borrower or any Subsidiary or Borrower shall deny that it has any further
liability or obligation under any of the Loan Documents; or,
(k) Receipt by any Subsidiary of a notice from the Federal Deposit Insurance
Corporation of intent to terminate status as an insured bank; or,
(l) The filing by any Subsidiary of an application for relief pursuant to
section 13(c) of 13(i) of the Federal Deposit Insurance Act, as amended, or
similar relief from any Tribunal; or,
(m) The filing by any Subsidiary an application for capital forbearance from any
Tribunal; or,
(n) An enforcement action by a Tribunal is commenced against the Borrower or any
Subsidiary (including, without limitation, a cease and desist order or
memorandum of understanding).
 
6.02 Remedies Upon Default. Upon the occurrence of any Event of Default set
forth in Section 6.01, at the option of Lender, the obligation of Lender to
extend credit to Borrower pursuant hereto shall immediately terminate and the
principal of and interest accrued on the Note if not earlier demanded, shall be
immediately and automatically forthwith DEMANDED and due and payable without any
notice or demand of any kind, and the same shall be due and payable immediately
without any notice, presentment, acceleration, demand, protest, notice of
acceleration, notice of intent to accelerate, notice of intent to demand, notice
of protest or notice of any kind (except notice required by law which has not
been waived herein), all of which are hereby waived. Upon the occurrence of any
Event of Default, Lender may exercise all rights and remedies available to it in
law or in equity, under any Loan Document or otherwise.
ARTICLE VII
Miscellaneous
7.01 Notices. Unless otherwise provided herein, all notices, requests, consents
and demands shall be in writing and delivered in person or mailed, postage
prepaid, certified mail, return receipt requested, addressed as follows:
If intended for Borrower or its Subsidiaries, to:
GUARANTY BANCSHARES, INC.
100 W. Arkansas
Mount Pleasant, Texas 75456
Attn: Ty Abston, President
If intended for Lender, to:
FROST BANK
P.O. Box 1600
San Antonio, Texas 78296
Attn: Justin D. Steinbach
or to such other person or address as either party shall designate to the other
from time to time in writing forwarded in like manner. All such notices,
requests, consents and demands shall be deemed to have been given or made when
delivered in person, or if mailed, when deposited in the mails.
7.02 Place of Payment. All sums payable hereunder to Lender shall be paid at
Lender’s banking office at P.O. Box 34746, San Antonio, Texas 78265. If any
payment falls due on other than a Business Day, then such due date shall be
extended to the next succeeding Business Day, and such amount shall be payable
in respect to such extension.
7.03 Survival of Agreement. All covenants, agreements, representations and
warranties made in this Agreement shall survive the execution and delivery of
this Agreement in the making of the Loan. All statements contained in any
certificate or





--------------------------------------------------------------------------------

EXHIBIT 10.17


other instrument delivered by Borrower hereunder shall be deemed to constitute
representations and warranties made by Borrower.


7.04 No Waiver. No waiver or consent by Lender with respect to any act or
omission of Borrower or any Subsidiary on one occasion shall constitute a waiver
or consent with respect to any other act or omission by Borrower or any
Subsidiary on the same or any other occasion, and no failure on the part of
Lender to exercise and no delay in exercising any right hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise by Lender of any
right hereunder preclude any other or further right of exercise thereof or the
exercise of any other right. The rights and remedies provided for in this
Agreement and the other Loan Documents are cumulative and not exclusive of any
rights and remedies provided by Law.
7.05 Accounting Terms. All accounting and financial terms used herein, and the
compliance with each covenant herein which relates to financial matters, shall
be determined in accordance with regulatory accounting principles or GAAP.
7.06 Lender Not In Control. None of the covenants or other provisions contained
in the Agreement shall, or shall be deemed to, give Lender the right or power to
exercise control over the affairs and/or management of Borrower or any
Subsidiary, the power of Lender being limited to those rights generally given to
Lenders; provided that, if Lender becomes the owner of any stock or other equity
interest in Borrower or any Subsidiary whether through foreclosure or otherwise,
Lender shall be entitled to exercise such legal rights as it may have by being
an owner of such stock, or other equity interest in Borrower or any Subsidiary.
7.07 Joint Venture, Partnership, Etc. None of the covenants or other provisions
contained in this Agreement shall, or shall be deemed to, constitute or create a
joint venture, partnership or any other association, affiliation, or entity
between Borrower or any Subsidiary and Lender.
7.08 Successors and Assigns. All covenants and agreements contained in this
Agreement and all other Loan Documents shall bind and inure to the benefit of
the respective successors and assigns of the parties hereto, except that neither
Borrower nor any Subsidiary may assign its rights herein, in whole or in part.
7.09 Expenses. Borrower agrees to reimburse Lender for its out-of-pocket
expenses, including reasonable attorneys’ fees, in connection with the
negotiation, preparation, administration and enforcement of this Agreement or
any of the Loan Documents, making the Loan hereunder, and in connection with
amendments, consents and waivers hereunder.
7.10 Governing Law. THIS AGREEMENT, THE NOTE, AND ALL OTHER LOAN DOCUMENTS SHALL
BE DEEMED CONTRACTS UNDER THE LAWS OF THE STATE OF TEXAS AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS,
EXCEPT TO THE EXTENT THAT FEDERAL LAWS MAY APPLY. THIS AGREEMENT, THE NOTE AND
THE OTHER LOAN DOCUMENTS SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMED
IN SAN ANTONIO, BEXAR COUNTY, TEXAS.


7.11 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future Laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid and unenforceable
provision had never comprised a part of this Agreement; and remaining provisions
of this Agreement shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its severance
from this Agreement.
7.12 Modification or Waiver. No modification or waiver of any provision of this
Agreement, the Note, or any Loan Documents shall be effective unless such
modification or waiver shall be in writing and executed by a duly authorized
officer of Lender and Borrower.
7.13 Right of Setoff. Nothing in this Agreement shall be deemed a waiver of
Lender’s right of Lender’s banker’s lien or setoff.
7.14 Release. Lender will not be liable to Borrower for any claim arising from
or relating to any of the Loan Documents or any transactions contemplated
thereby except upon proof of Lender’s gross negligence or willful misconduct or
willful breach of its agreements.
7.15 Waiver of DTPA. Neither the Borrower nor its Subsidiary is in a
significantly disparate bargaining position and they have both been represented
by legal counsel in this transaction. The Borrower and its Subsidiaries hereby
waive the





--------------------------------------------------------------------------------

EXHIBIT 10.17


applicability of the Texas Deceptive Trade Practices Act (other than
Section 17.555) to the transaction and any and all rights or remedies that may
be available to the Borrower or any Subsidiary in connection with this
transaction.
7.16 Counterparts, Faxes. This Agreement may be executed simultaneously in
multiple counterparts, all of which together shall constitute one and the same
instrument. If any Loan Document is transmitted by facsimile machine (“fax”), it
shall be treated for all purposes as an original document. Additionally, the
signature of any party on this document transmitted by way of fax shall be
considered for all purposes as an original document and shall have the same
binding effect as an original document.
7.17 Headings. The headings, captions, and arrangements used in this Agreement
are for convenience only and shall not affect the interpretation of this
Agreement.
7.18 Maximum Interest Rate. No provision of this Agreement or of the Note shall
require the payment or the collection of interest in excess of the maximum
amount permitted by applicable law. If any excess of interest in such respect is
hereby provided for, or shall be adjudicated to be so provided, in the Note or
otherwise in connection with this loan transaction, the provisions of this
Section 7.18 shall govern and prevail and Borrower shall not be obligated to pay
the excess amount of such interest or any other excess sum paid for use,
forbearance, or detention of sums loaned pursuant hereto. In the event Lender
ever receives, collects, or applies as interest any such sum, such amount which
would be in excess of the maximum amount permitted by applicable law shall be
applied as a payment and reduction of the principal of the indebtedness
evidenced by the Note; and, if the principal of the Note has been paid in full,
any remaining excess shall forthwith be paid to Borrower.
7.19 Assignment, Participation, or Pledge by Lender. Lender may from time to
time, without notice to Borrower: (i) pledge or encumber or assign to any one or
more Persons (including, but not limited to, one or more of Lender’s affiliates,
subsidiaries, or subsidiaries of Lender’s affiliates) all of Lender’s right,
title and interest in and to this Agreement, the Loan Documents and/or the
collateral securing the Loan; or (ii) sell, to any one or more Persons, a
participation or joint venture interest (provided Lender remains the lead
lender) in all or any part of Lender’s right, title, and interest in and to this
Agreement, the Loan Documents and/or such collateral; and Borrower hereby
expressly consents to any such future transaction. Each participant or joint
venturer shall be entitled to receive all information regarding the
creditworthiness of Borrower, including, without limitation, all information
required to be disclosed to a participant or joint venturer pursuant to any Law
of any Tribunal.
7.20 Patriot Act. All capitalized words and phrases and all defined terms used
in the USA Patriot Act of 2001, 107 Public Law 56 (October 26, 2001) (the
“Patriot Act”) and in other statutes and all orders, rules and regulations of
the United States government and its various executive department, agencies and
offices related to the subject matter of the Patriot Act, including, but not
limited to, Executive Order 13224 effective September 24, 2001, are hereinafter
collectively referred to as the “Patriot Rules” and are incorporated into this
Agreement. Borrower represents and warrants to Lender that neither it nor any of
its principals, shareholders, members, partners, or affiliates, as applicable,
is a person named as a Specially Designated National and Blocked Person (as
defined in Presidential Executive Order 13224) and that it is not acting,
directly or indirectly, for or on behalf of any such person. Borrower further
represents and warrants to Lender that Borrower and its principals,
shareholders, members, partners, or affiliates, as applicable, are not, directly
or indirectly, engaged in, nor facilitating, the transactions contemplated by
this Agreement on behalf of any person named as a Specially Designated National
and Blocked Person. Borrower hereby agrees to defend, indemnify and hold
harmless Lender from and against any and all claims, damages, losses, risks,
liabilities, and expenses (including reasonable attorneys’ fees and costs)
arising from or related to any breach of the foregoing representations and
warranties
7.21 ENTIRE AGREEMENT.THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE
ENTIRE AGREEMENT, UNDERSTANDING, REPRESENTATIONS AND WARRANTIES OF THE PARTIES
HERETO AND SUPERSEDE ALL PRIOR AGREEMENTS, ARRANGEMENTS AND UNDERSTANDINGS
BETWEEN THE PARTIES. THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES. SHOULD A
CONFLICT IN ANY TERMS, CONDITIONS OR COVENANTS EXIST BETWEEN THIS AGREEMENT AND
ANY OF THE LOAN DOCUMENTS, THIS AGREEMENT SHALL BE CONTROLLING.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
IN WITNESS HEREOF, Borrower and Lender, by and through their duly authorized
officers, have caused this Agreement to be executed the day and year first above
written.
 





--------------------------------------------------------------------------------

EXHIBIT 10.17


 
 
 
 
 
 
 
BORROWER:
 
 
 
GUARANTY BANCSHARES, INC.
 
 
 
 
 
 
 
 
By:
 
/s/ Ty Abston
 
 
 
 
 
 
Ty Abston, President
 
 
 
LENDER:
 
 
 
FROST BANK
 
 
 
 
 
 
 
 
By:
 
/s/ Justin D. Steinbach
 
 
 
 
 
 
Justin D. Steinbach,
 
 
 
 
 
 
Senior Vice President






--------------------------------------------------------------------------------

EXHIBIT 10.17











FIRST AMENDMENT TO LOAN AGREEMENT




THIS FIRST AMENDMENT TO LOAN AGREEMENT (the "First Amendment") dated as of the
31st day of March, 2018, to the Loan Agreement (the "Loan Agreement") made and
entered into as of March 31, 2017, is by and between GUARANTY BANCSHARES, INC.,
a Texas corporation (the "Borrower"), and FROST BANK, a Texas state bank
("Lender"). All capitalized terms not otherwise defined herein shall have the
meaning ascribed to each of them in the Loan Agreement.


W I T N E S S E T H:


WHEREAS, Borrower executed the Loan Agreement to govern that certain promissory
note from Lender in the original principal amount of $25,000,000.00 Note (the
"Original Note");


WHEREAS, Borrower desires to renew and extend the unpaid principal balance of
the Original Note and amend the Loan Agreement; and


WHEREAS, Lender agrees to amend the Loan Agreement and renew, extend, and modify
the Original Note all as hereinafter provided.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender do hereby agree as follows:


ARTICLE I


Amendments to Loan Agreement


1.1     Amendments to Section 1 .01 of the Loan Agreement.


(a) Borrower and Lender agree to, and do hereby amend the Loan Agreement by
deleting the definitions of "Cash Flow Coverage," "Non-Performing Assets Ratio,"
"Other Real Estate," "Subordinated Debentures," "Tangible Net Worth ," and
"Total Risk Based Capital Ratio" in Section 1.01 of the Loan Agreement in their
entirety.


(b) Borrower and Lender agree to, and do hereby amend the Loan Agreement by
deleting the definition of “Non-Performing Assets" in Section 1.01 of the Loan
Agreement in its entirety and substituting therefore the following definition:


"Non-Performing Assets" means loans and leases on nonaccrual, loans restructured
in troubled debt restructurings that are in compliance with their modified terms
(as reported on the most recent quarterly call report), loans and leases which
are past due for 90 days or more (specifically excluding all performing
bankruptcy mortgages), and other real estate owned (as reported on the most
recent quarterly call report).


(c) Borrower and Lender agree to, and do hereby amend the Loan Agreement by
adding the following definitions in alphabetical order in Section 1.01 of the
Loan Agreement in their entirety:


“Cash Flow” means (i) consolidated Net Income, (ii) plus unconsolidated interest
expense, (iii) less distributions and dividends, as applicable.


“Debt Service” means unconsolidated interest expense plus scheduled principal
payments corresponding to the cash flow measurement period.


“Texas Ratio” shall mean the ratio of Non-Performing Assets to Equity Capital
plus reserves for loan losses.







--------------------------------------------------------------------------------

EXHIBIT 10.17


1.2     Amendment to Section 4.01(a) of the Loan Agreement. Borrower and Lender
agree to, and do hereby, amend the Loan Agreement by deleting Section 4.01(a) of
the Loan Agreement in its entirety and substituting therefore the following:


(a) Quarterly Information.    As soon as available, but no more than sixty (60)
days after the end of each of the first three quarters of Borrower's fiscal
year, (i) a copy of the Federal Reserve Board Form Y-9LP and Form Y-9C for
Borrower; (ii) an officer's certificate setting forth the information required
to establish whether Borrower and its Subsidiaries were in compliance with the
financial covenants and ratios set forth in Articles IV and V hereof during the
period covered and that signer or signers have reviewed the relevant terms in
this Agreement and have made, or caused to be made under their supervision, a
review of the transactions of Bank from the beginning of the accounting period
covered by the financial statements being delivered therewith to the date of the
officer's certificate and that such review has not disclosed any Event of
Default, or material violation or breach in the due observance of any covenant,
agreement or provision of this Agreement; (iii) such other information as Lender
shall reasonably request.


1.3     Amendments to Article V of the Loan Agreement. Borrower and Lender agree
to, and do hereby, amend the Loan Agreement by deleting Sections 5.01, 5.02,
5.03, 5.04, and 5.08 of the Loan Agreement in their entirety and substituting,
respectively, therefore the following:


5.01     Texas Ratio. The Borrower shall not permit the Texas Ratio of Bank to
be more than fifteen percent (15.0%), to be calculated at the end of each fiscal
quarter.


5.02     Total Capital Ratio of Borrower. The Borrower shall maintain at all
times a "total capital ratio" (as reported on Schedule RC-R of the most recent
quarterly call report) measured on a consolidated basis of not less than ten and
one half of one percent (10.5%), to be calculated at the end of each fiscal
quarter.


5.03     Debt Service Coverage Ratio. The Borrower shall maintain a ratio of
Cash Flow to Debt Service of not less than 1.25 to 1.00, to be calculated at the
end of each fiscal quarter on a rolling four-quarter basis.


5.04     Total Capital Ratio of Bank. The Borrower shall not permit the "total
capital ratio" (as reported on Schedule RC-R of the most recent quarterly call
report) of Bank to be less than ten and one half of one percent (10.5%), to be
calculated at the end of each fiscal quarter.


5.08     Limitation on Debt. Borrower shall not, nor allow any Subsidiary to,
create, incur, assume, become liable in any manner in respect of, or suffer to
exist, any debt for borrowed money except:


(a)     debt, excluding debt created under this Agreement, not in excess of
$500,000.00 (which amount shall not include any debt acquired by acquisition of
another entity), calculated at the end of each quarter;


(b)     debt created under this Agreement;


(c)     debt secured by a purchase money security interest;


(d)     $10,000,000.00 of Floating Rate Cumulative Trust Preferred Securities
issued by the wholly owned subsidiaries of the Borrower;


(e)     $9,000,000.00 of     unsecured redeemable non-convertible debentures; or


(f)     the aggregate of federal fund purchases, repurchase agreements, federal
reserve borrowings, and advances from the Federal Home Loan Bank, calculated at
the end of each fiscal quarter in an amount not to exceed fifteen percent (15%)
of the Bank 's total assets, calculated at the end of each quarter.





--------------------------------------------------------------------------------

EXHIBIT 10.17




ARTICLE II


Conditions of Effectiveness


2.1     Effective Date. This First Amendment shall become effective as of March
31, 2018, when, and only when, Lender shall have received counterparts of this
First Amendment executed and delivered by Borrower and Lender, and when each of
the following conditions shall have been met, all in form, substance, and date
satisfactory to Lender:


(a) Closing Documents. Borrower shall have executed and delivered to Lender (i)
a Renewal Revolving Promissory Note, payable to the order of Lender as set forth
therein, duly executed on behalf of the Borrower, dated effective March 31, 2018
in the principal amount of $25,000,000.00 (the "Renewal Promissory Note"), (ii)
the Arbitration and Notice of Final Agreement, (iii) the Certificate of
Corporate Resolutions, and (iv) this First Amendment.


(b) Additional Loan Documents. Borrower shall have executed and delivered to
Lender such other documents as shall have been requested by Lender to renew, and
extend, the Loan Documents to secure payment of the Obligations of Borrower, all
in form satisfactory to Lender and its counsel.


(c) Origination Fee. Borrower shall have paid to Lender a loan origination fee
in the amount of Twenty Five Thousand and No\100 Dollars ($25,000.00).


ARTICLE III


Representations and Warranties


3.1     Representations and Warranties. In order to induce Lender to enter into
this First Amendment, Borrower represents and warrants the following:


(a)     Borrower has the corporate power to execute and deliver this First
Amendment, the Renewal Promissory Note and other Loan Documents and to perform
all of its obligations in connection herewith and therewith.


(b)     The execution and delivery by Borrower of this First Amendment, the
Renewal Promissory Note, and other Loan Documents and the performance of its
obligations in connection herewith and therewith: (i) have been duly authorized
or will be duly ratified and affirmed by all requisite corporate action; (ii)
will not violate any provision of law, any order of any court or agency of
government or the Articles of Incorporation or Bylaws of such entity; (iii) will
not be in conflict with, result in a breach of or constitute (alone or with due
notice or lapse of time or both) a default under any indenture, agreement or
other instrument; and (iv) will not require any registration with, consent or
approval of or other action by any federal, state, provincial or other
governmental authority or regulatory body.


(c)     There is no action, suit or proceeding at law or in equity or by or
before any governmental instrumentality or other agency or regulatory authority
now pending or, to the knowledge of Borrower, threatened against or affecting
Borrower, or any properties or rights of Borrower, or involving this First
Amendment or the transactions contemplated hereby which, if adversely
determined, would materially impair the right of Borrower to canyon business
substantially as now conducted or materially and adversely affect the financial
condition of Borrower, or materially and adversely affect the ability of
Borrower to consummate the transactions contemplated by this First Amendment.


(d)     The representations and warranties of Borrower contained in the Loan
Agreement, this First Amendment, the Renewal Promissory Note, and any other Loan
Document securing Borrower's Obligations and indebtedness to Lender are correct
and accurate on and as of the date hereof as though made on and as of the date
hereof, except to the extent that the facts upon which such representations are
based have been changed by the transactions herein contemplated.





--------------------------------------------------------------------------------

EXHIBIT 10.17




ARTICLE IV


Ratification of Obligations


4.1     Ratification of Obligation. The Borrower does hereby acknowledge, ratify
and confirm that it is obligated and indebted to Lender as evidenced by the Loan
Agreement (as amended by the First Amendment), the Renewal Promissory Note, and
all other Loan Documents.


4.2     Ratification of Agreements. The Loan Agreement, this First Amendment,
the Renewal Promissory Note, and each other Loan Document, as hereby amended,
are acknowledged, ratified and confirmed in all respects as being valid,
existing, and of full force and effect. Any reference to the Loan Agreement in
any Loan Document shall be deemed to be a reference to the Loan Agreement as
amended by this First Amendment. The execution, delivery and effectiveness of
this First Amendment shall not, except as expressly provided herein, operate as
a waiver of any tight, power or remedy of Lender under the Loan Agreement, nor
constitute a waiver of any provision of the Loan Agreement.


ARTICLE V


Miscellaneous


5.1     Survival of Agreements. All representations, warranties, covenants and
agreements of Borrower, herein or in any other Loan Document shall survive the
execution and delivery of this First Amendment, and the other Loan Documents and
the performance hereof and thereof, including without limitation the making or
granting of the Loan and the delivery of the Renewal Promissory Note and all
other Loan Documents, and shall further survive until all of Borrower's
Obligations to Lender are paid in full. All statements and agreements contained
in any certificate or instrument delivered by Borrower hereunder or under the
Loan Documents to Lender shall be deemed to constitute the representations and
warranties by Borrower and/or agreements and covenants of Borrower under this
First Amendment and under the Loan Agreement.


5.2     Loan Document. This First Amendment, the Renewal Promissory Note, and
each other Loan Document executed in connection herewith are each a Loan
Document and all provisions in the Loan Agreement, as amended, pertaining to
Loan Documents apply hereto and thereto.


5.3     Governing Law. This First Amendment shall be governed by and construed
in all respects in accordance with the laws of the State of Texas and any
applicable laws of the United States of America, including construction,
validity and performance.


5.4     Counterparts. This First Amendment may be separately executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to constitute one and the same
First Amendment.


5.5     Release of Claims. Borrower, by its execution of this First Amendment,
hereby declares that it has no set-offs, counterclaims, defenses or other causes
of action against Lender arising out of the Loan, the renewal, modification and
extension of the Loan, any documents mentioned herein or otherwise; and, to the
extent any such setoffs, counterclaims, defenses or other causes of action which
may exist, whether known or unknown, such items are hereby expressly waived and
released by Borrower.




5.6    ENTIRE AGREEMENT. THIS FIRST AMENDMENT, TOGETHER WITH ANY LOAN DOCUMENTS
EXECUTED IN CONNECTION HEREWITH, CONTAINS THE ENTIRE AGREEMENT BETWEEN THE
PARTIES HERETO RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND ALL PRIOR
AGREEMENTS RELATIVE THERETO WHICH ARE NOT CONTAINED HEREIN OR THEREIN ARE
TERMINATED. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. THIS
FIRST AMENDMENT, AND THE LOAN DOCUMENTS MAY BE AMENDED, REVISED, WAIVED,
DISCHARGED, RELEASED OR TERMINATED ONLY BY A WRITTEN INSTRUMENT OR INSTRUMENTS,
EXECUTED BY THE PARTY AGAINST WHICH ENFORCEMENT OF THE AMENDMENT, REVISION,
WAIVER, DISCHARGE, RELEASE OR TERMINATION IS ASSERTED. ANY ALLEGED AMENDMENT,
REVISION, WAIVER, DISCHARGE, RELEASE OR TERMINATION WHICH IS NOT SO DOCUMENTED
SHALL NOT BE EFFECTIVE AS TO ANY PARTY.


[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------

EXHIBIT 10.17








IN WITNESS WHEREOF, this First Amendment is executed effective as of the date
first written above.


 
 
 
 
 
 
 
BORROWER:
 
 
 
GUARANTY BANCSHARES, INC.
 
 
 
 
 
 
 
 
By:
 
/s/ Ty Abston
 
 
 
 
 
 
Ty Abston, Chairman & CEO
 
 
 
LENDER:
 
 
 
FROST BANK
 
 
 
 
 
 
 
 
By:
 
/s/ Justin D. Steinbach
 
 
 
 
 
 
Justin D. Steinbach, Senior Vice President
 
 
 
 
 
 
 












